Exhibit 99.2 AMENDMENT NO 1 TO WARRANT ISSUANCE AGREEMENT Amendment No. 1 (the “Amendment”), dated as of March 25, 2008, to the Warrant Issuance Agreement (the “Agreement”) is made and entered into as of January 30, 2008, by and between eMagin Corporation, a Delaware corporation (the “Company”), and Moriah Capital, L.P., a Delaware limited partnership (the “Lender”). Capitalized terms not otherwise defined herein have the meaning set forth in the Agreement. The parties agree as follows: 1.Inclusion of New Warrant and
